     CHRISTOPHER V. YERGENSEN, ESQ.
 1
     Nevada Bar No. 6183
 2   395 Gatlinburg Court
     Henderson, Nevada 89012
 3   Telephone:     (702) 303-4688
 4   E-Mail:        chrisyerg@gmail.com
     Attorney for Plaintiff, Vegas Property Services, Inc.
 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     VEGAS PROPERTY SERVICES, INC.,                       Case No.: 2:16-cv-01875-APG-EJY
 8
                    Plaintiff,                            STIPULATION AND ORDER TO
 9          vs.                                           EXTEND TIME FOR PLAINTIFF TO
10                                                        RESPOND TO MOTION FOR
     ALESSI & KOENIG, LLC; DESERT SHORES                  SUMMARY JUDGMENT
11   RACQUET CLUB HOMEOWNERS                              (Second Request)
     ASSOCIATION; WILLIAM RICHARD
12   COLEMAN; THELMA COLEMAN; FIRST
13   AMERICAN TRUSTEE SERVICING
     SOLUTIONS, LLC; FEDERAL NATIONAL
14   MORTGAGE ASSOCIATION,
15
               Defendants.
16   FEDERAL NATIONAL MORTGAGE
     ASSOCIATION,
17
18                 Counterclaimant,
            vs.
19
     VEGAS PROPERTY SERVICES, INC.,
20            Counter-Defendant.
21          Plaintiff/Counter-Defendant, Vegas Property Services, Inc. (“VPSI”) and
22   Defendant/Counterclaimant Federal National Mortgage Association (“Fannie Mae”), by and
23   through their respective counsel of record, respectfully submit this stipulation and order to
24   continue the time for Plaintiff to respond to Defendant’s Motion for Summary Judgment (ECF No.
25   46) currently due March 23, 2020. With the unprecedented chaos from the coronavirus, Plaintiff
26   has been generally unavailable to provide communication to Counsel regarding the response to the
27   Motion for Summary Judgment, as well as continue to provide settlement discussions with
28   opposing counsel. Plaintiff requests (Second Request) a 10-day extension so that Plaintiff’s
     response to be now due April 2, 2020.

                                                      1
 1
 2          This stipulation to extend the time to respond is not intended to prejudicially delay this
 3   matter.
 4   DATED this 23rd day of March, 2020.                  DATED this 23rd day of March, 2020.
 5   WRIGHT, FINLAY & ZAK, LLP                            CHRISTOPHER V. YERGENSEN, ESQ.
 6
     /s/ Christina V. Miller                              /s/ Christopher V. Yergensen
 7   Christina V. Miller, Esq.                            Christopher V. Yergensen, Esq.
     Nevada Bar No. 12448                                 Nevada Bar No. 6183
 8   7785 W. Sahara Ave., Suite 200                       395 Gatlinburg Court
 9   Las Vegas, NV 89117                                  Henderson, NV 89012
     Attorneys for Defendant/Counterclaimant              Attorney for Plaintiff/Counter-Defendant
10   Federal National Mortgage Association                Vegas Property Services, Inc.
11
12
13          IT IS SO ORDERED that Plaintiff’s Response to Defendant’s Motion for Summary

14   Judgment (ECF No. 46) due March 23, 2020, is extended and now due on April 2, 2020.
15
16
     Dated:_______________________
17
                                                        ______________________________
18                                                      UNITED STATES DISTRICT JUDGE
                                                  ________________________________________
                                                        Dated: March 24, 2020.
19                                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                      2
